Citation Nr: 1733371	
Decision Date: 08/16/17    Archive Date: 08/23/17

DOCKET NO.  13-18 523A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs 
Medical and Regional Office Center in Fargo, North Dakota


THE ISSUE

Entitlement to an initial increased rating for a right knee disability, (patellofemoral syndrome), currently evaluated as 10 percent disabling, to include the issue of entitlement to a compensable evaluation prior to July 5, 2012.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

Patricia A. Talpins, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from January 1988 to October 2010.  

This matter comes before the Board of Veterans Appeals (BVA or Board) on appeal from a November 2011 rating decision by the Department of Veterans Affairs (VA) Medical and Regional Office (RO) Center in Fargo, North Dakota in which the RO granted service connection for a right knee disorder and assigned a non-compensable evaluation.  

In September 2014, the Veteran testified during a Video Conference hearing before the undersigned Veterans Law Judge.  A transcript of this hearing has been associated with the claims file.  

In May 2015, the Board remanded the Veteran's appeal to the RO for additional development.  The development requested by the Board was completed.  Subsequent to the completion of this development, the RO increased the Veteran's disability rating to 10 percent effective July 5, 2012.  The appeal was then recertified to the Board for review.  


FINDINGS OF FACT

1.  Throughout the appeal period, the Veteran's service-connected right knee disability has been productive of painful limitation of motion, but with extension to at least 4 degrees, and flexion to more than 45 degrees.  

2.  Throughout the appeal period, the Veteran's right knee disability has been productive of symptoms analogous to slight subluxation and instability.  

CONCLUSIONS OF LAW

1.  Resolving reasonable doubt in the Veteran's favor, the criteria for entitlement to an initial 10 percent disability rating for patellofemoral syndrome of the right knee (painful limitation of motion) throughout the appeal period has been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.27, 4.3, 4.7, 4.59, 4.71a, Diagnostic Codes 5299, 5260, 5261 (2016).

2.  The criteria for entitlement to an initial rating in excess of 10 percent for patellofemoral syndrome of the right knee (painful limitation of motion) have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.27, 4.3, 4.7, 4.59, 4.71a, Diagnostic Codes 5299, 5260, 5261 (2016).

3.  Resolving reasonable doubt in the Veteran's favor, the criteria for the assignment of a separate 10 percent disability rating throughout the appeal period for patellofemoral syndrome of the right knee with recurrent subluxation and instability have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.27, 4.3, 4.7, 4.59, 4.71a, Diagnostic Codes 5257 (2016).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).




Law and Regulations

Disability ratings are determined by the application of the VA Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The Rating Schedule sets forth diagnostic criteria (via diagnostic codes) that are utilized as a tool in evaluating the severity of service-connected diseases, injuries and conditions.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

In determining a disability rating, VA has a duty to acknowledge and consider all regulations that are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule, but findings sufficiently characteristic to identify the disease and the resulting disability and coordination of rating with impairment of function are expected in all instances.  38 C.F.R. § 4.21.  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding a degree of disability will be resolved in favor of the veteran.  38 C.F.R. § 4.3.  

In increased rating claims, staged ratings are appropriate when the factual findings show distinct time periods in which a disability exhibits symptoms that warrant different ratings.  

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.

The factors involved in evaluating and rating disabilities of the joints include weakened movement (due to muscle injury, disease or injury of peripheral nerves, divided or lengthened tendons, etc.); excess fatigability; incoordination (impaired ability to execute skilled movements smoothly); more movement than normal (from flail joint, resections, nonunion of fracture, relaxation of ligaments, etc.); less movement than normal (due to ankylosis, limitation or blocking, adhesions, tendon-tie-up, contracted scars, etc.); or pain on movement, swelling, deformity, or atrophy of disuse.  38 C.F.R. § 4.45. 

In DeLuca v. Brown, 8 Vet. App. 202, 205 (1995), the United States Court of Appeals for Veterans Claims (Court) held that, for disabilities evaluated on the basis of limitation of motion, VA was required to apply the provisions of 38 C.F.R. §§ 4.40 and 4.45 pertaining to functional impairment.  The Court instructed that in applying these regulations, VA should obtain examinations in which the examiner determined whether the disability was manifested by weakened movement, excess fatigability, or incoordination.  Such inquiry was not to be limited to muscles or nerves.  These determinations were, if feasible, to be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, or incoordination.  

The intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  

Although pain may cause a functional loss, pain itself does not constitute functional loss.  Pain must affect some aspect of "the normal working movements of the body" such as "excursion, strength, speed, coordination, and endurance," in order to constitute functional loss.  See Mitchell v. Shinseki, 25 Vet. App. 32   (2011).

Applicable Diagnostic Codes 

Relevant Diagnostic codes include the following:  

Diagnostic Code 5003:  For instance, degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic code(s) for the specific joint(s) involved (i.e., in this case, Diagnostic Codes 5261 and 5262).  When, however, the limitation of motion of the specific joint(s) involved is noncompensable under the appropriate diagnostic code(s), a 10 percent rating is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under Diagnostic Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm or satisfactory evidence of painful motion.  The disabilities of osteomalacia (Diagnostic Code 5014) and tenosynovitis (Diagnostic Code 5024) are rated as degenerative arthritis. 

Diagnostic Code 5260 (to be viewed in conjunction with Diagnostic Code 5261): Limitation of motion of the knee is contemplated in Diagnostic Codes 5260 and 5261.  Normal range of knee motion is 140 degrees of flexion and zero degrees of extension.  See 38 C.F.R. § 4.71, Plate II.  Diagnostic Code 5260 specifically relates to flexion of the leg; and provides for a zero percent evaluation where flexion of the leg is only limited to 60 degrees.  For a 10 percent evaluation, flexion must be limited to 45 degrees.  For a 20 percent evaluation, flexion must be limited to 30 degrees.  Lastly, a 30 percent evaluation may be assigned where flexion is limited to 15 degrees.

Diagnostic Code 5261 (to be viewed in conjunction with Diagnostic Code 5260): Diagnostic Code 5261 specifically relates to extension of the leg.  It provides for a zero percent evaluation where extension of the leg is limited to 5 degrees.  A 10 percent evaluation requires extension limited to 10 degrees.  A 20 percent evaluation is warranted where extension is limited to 15 degrees.  A 30 percent evaluation may be assigned where the evidence shows extension limited to 20 degrees.  For a 40 percent evaluation, extension must be limited to 30 degrees.  And finally, where extension is limited to 45 degrees, a 50 percent evaluation may be assigned. 

Separate disability ratings for limitation of flexion of the leg and limitation of extension of the leg may be assigned even though they are for disability of the same joint.  VAOPGCPREC 9-04 (September 17, 2004), published at 69 Fed. Reg. 59,990 (2004). 

Diagnostic Code 5256 provides the criteria for ankylosis of the knee.  

Diagnostic Code 5257 provides the rating criteria for disabilities related to "other impairment of the knee," specifically recurrent subluxation (partial dislocation of the kneecap) and lateral instability of the knee.  This code allows for the assignment of a 10 percent rating when there is slight recurrent subluxation or lateral instability of the knee, a 20 percent rating when there is moderate recurrent subluxation or lateral instability of the knee, and a 30 percent evaluation for severe recurrent subluxation or lateral instability of the knee.  

Separate evaluations may be assigned for limitation of motion and for instability.  See VAOPGCPREC 9-98, 63 Fed. Reg. 56,704 (1998).

Diagnostic Code 5258 provides that dislocation of semilunar cartilage, with frequent episodes of "locking," pain, and effusion into the joint, warrants a 20 percent evaluation.  

Diagnostic Code 5259 provides for the assignment of a maximum 10 percent rating based on symptomatic removal of the semilunar cartilage.

Diagnostic Code 5262 pertains to impairment of the tibia and fibula.  It provides for the assignment of a 10 percent rating for malunion of the tibia and fibula with slight knee disability, a 20 percent rating for malunion of the tibia with moderate knee disability, a 30 percent rating for malunion of the tibia and fibula with marked knee disability, and a 40 percent rating for nonunion of the tibia and fibula with loose motion and requiring a brace.  

Lastly, Diagnostic Code 5263 provides for a maximum 10 percent rating for acquired, traumatic genu recurvatum, with weakness and insecurity in weight-bearing objectively demonstrated.

Analysis 

As mentioned in the Introduction, the Veteran was granted service connection for his right knee in the November 2011 rating decision on appeal, and assigned a non-compensable evaluation, with an effective date of November 1, 2010.  This decision was based in part on a June 2011 VA examination during which the Veteran was diagnosed with patellofemoral syndrome of the right knee with some loss of range of motion.  See June 2011 VA examination report, pgs. 3, 25.  In terms of symptomatology at that time, the Veteran stated that he experienced continual right knee pain that he described as being moderate-to-severe.  The Veteran denied locking of his right knee and also denied "collapsing of the right knee."  The Veteran denied any periods of hospitalization or true incapacitation as a result of his right knee condition.  Id.  Examination of the right knee revealed no tenderness, edema or effusion.  There was negative laxity with drawer testing and with varus and valgus.  The medial plica test was also negative. Id.  However, the Veteran's patellar apprehension test was positive.  Id.  The Veteran's gait was reported to be normal.  Id., pgs. 8-9. 

In terms of range of motion, the Veteran's right knee was documented as 130 degrees flexion and 0 degrees extension.  Id., p. 14.  After repetitive exercising, the Veteran was found not to have any additional loss of right knee function or painful motion.  Id.  The examiner noted he saw no evidence of pain with exercise/range of motion and that the Veteran did not have significant further loss in range of motion post-exercise.  The examiner reported that he saw no evidence of incoordination with exercise, no evidence of excessive fatigability with exercise, and no evidence of flare-ups.  Id.  Imaging of the Veteran's right knee revealed a tiny spur along the superior patellar articular surface with minimal suprapatellar fluid.  The remainder of the right knee was reported to be normal.  

The Veteran appealed the assignment of the noncompensable disability rating given at that time to the Board.  In doing so, he submitted statements in which he reported being in constant pain; and that he always had to wear knee braces on his right knee since he was originally injured in 1991.  See June 2012 notice of disagreement; June 2012 statement.  He indicated that his right knee had arthritis; and that according to an X-ray he had seen, his right knee sat "bone on bone." June 2012 statement.  He also reported having limited motion and activity because of his right knee; and that his right knee continually dislocated such that he had to use tape and bandages to keep it in place.  Id.    

Additional evidence in the claims file includes post-service treatment records dated from March 2012 to August 2012 that indicate the Veteran experienced maltracking of his bilateral patella's and right knee painful flexion and extension.  See private medical records.  In this regard, the Veteran's July 2012 private medical records reflect continued physical therapy treatment for the Veteran's bilateral knees.  In terms of the right knee, the Veteran's therapist noted that the Veteran was relatively asymptomatic but had to use tape to maintain patellar alignment.  The therapist reported that if the Veteran did not tape the right knee at least every 4-5 days, he experienced pain with daily activities.  The therapist indicated that he would continue to work with the Veteran in strengthening his musculature, since this would help keep the Veteran's right patella in place (i.e., replacing the job that the tape was doing).  In terms of range of motion, the Veteran's right knee active range of extension was to 2 degrees and right active range of flexion was to 135 degrees.  See July 2012 private medical records; see also May 2012 private medical records (the Veteran's pre-treatment, right knee range of motion was reported as 4 degrees of extension and 135 degrees of flexion).  

Medical records in the claims file dated in August 2012 reflect the Veteran reports of "occasional ache about the knee" at times; and also indicated that he continued to use the taping technique and undergoing formal physiotherapy.  Physical examination found range of flexion that was unencumbered; some atrophy of the right knee more than the left; normal sensation of extremity; and normal gait.  The Veteran was diagnosed with bilateral knee pain, right greater than that of the left.     

Thereafter, in September 2014, the Veteran testified at a BVA Video Conference hearing during which he stated that he had painful motion of the right knee; and that he had right knee pain back in 2011 but it was not annotated during his VA examination.  See BVA hearing transcript, p. 7.  He also testified that his right knee pain was consistent and constantly present no matter the activity (i.e., "24/7"), although it ranged in severity.  Id., pgs. 11-12, 23.  In light of the Veteran's testimony and medical evidence of record, the Board remanded the Veteran's right knee claim to the RO in May 2015 for additional medical records and to afford the Veteran a new VA examination. 

Medical records dated in June 2015 reflect complaints of right knee pain and grinding and patellofemoral-based discomforts that were described as chronic.  Physical examination at that time revealed physiological alignment of the knee to be normal and normal joint stability.  The Veteran's McMurray's testing was reported to be negative and gait reported to be normal.  X-rays revealed moderate-to-severe arthrosis lateral facet of the right knee. 

In June 2015, the Veteran underwent a new VA examination and was diagnosed with patellofemoral pain syndrome.  At that time, he reported increasingly problematic symptoms associated with his knee that included recurring pain and a right knee "catching" sensation.  He endorsed right patellar subluxation as a locking sensation in a straight position which required manipulation of the right patella; however, the examiner stated that this did not constitute true knee joint locking.  The Veteran reported that he taped his right knee patella and/or used a neoprene patellar brace (sleeve with Velcro straps) daily.  He denied using any other types of braces, splints or prosthetic devices.  In terms of aggravation, the Veteran stated that his right knee problems increased while doing activities such as kneeling, crouching, and going up or down stair steps. He reported that his knee condition affected his day-to-day activities by limiting prolonged standing, inhibiting activities requiring heavy lifting, and also inhibiting activities requiring the negotiation of steps.  He denied collapsing of the right knee.  He also denied having any surgical intervention on the right knee; and reported no periods of hospitalization or true incapacitation

In terms of range of motion, the report indicates that there was some limitation of right knee flexion, (it was to 120 degrees).  There was no limitation of right knee or right leg extension.  The examiner noted that the Veteran's range of motion itself did not contribute to functional loss.  He also said he saw no pain on examination, nor was there evidence of pain with weight bearing.  The Veteran's gait was described as normal and he was noted not to have ankylosis.  The examiner indicated that the Veteran did have recurrent subluxation of the patella "as the Veteran had described," but no true locking and no collapsing of the right knee.  The Veteran did not report, nor did the examiner find, evidence of lateral instability.  There were no findings of dislocated semilunar cartilage with frequent episodes of locking, pain and/or effusion into the joint.  There was no symptomatic removal of semilunar cartilage of the right knee.  The examiner found no impairment of the tibia and fibula and no genu recurvatum on the right.  He indicated that there was no evidence of pain, weakened movement, excessive fatigability, incoordination or further loss and function with right knee exercise.  There was no swelling or effusion of the right knee, nor any bony deformity.  No atrophy of disuse of the right knee was noted.  

Lastly, the examiner found no evidence of pain with exercise or range of motion; no significant further loss of range of motion post-exercise, and no evidence of excessive fatigability with exercise or incoordination.  The examiner also did not find evidence of flare-ups.  However, the examiner did report that the Veteran stated he had functional loss or functional impairment of the joint including, but not limited to, repeated use over time.  The right knee condition was noted to likely inhibit activities requiring prolonged standing, kneeling, crouching or negotiating ladders or stairs. 

As set forth above, throughout the appeal period, the Veteran's right knee range of motion testing revealed nearly full extension and flexion well in excess of 45 degrees.  As recently as his last examination for VA purposes, extension was full and flexion was to 120 degrees.  These findings clearly do not meet the criteria for a compensable evaluation for limitation of motion under the specific criteria of relevant Diagnostic Codes.  However, when one considers the Veteran's consistent complaints of pain, the presence of arthritis, and some limitation of motion, a disability rating of 10 percent is warranted pursuant to 38 C.F.R. § 4.59 throughout the appeal period.  Since the knee has not revealed tenderness, edema or effusion; there is no evidence of record indicating that the Veteran has ever undergone surgery in relation to his right knee; there is no evidence that the Veteran has malunion of the tibia and fibula; traumatic genu recurvatum or right knee ankylosis, ratings under Diagnostic Codes 5256, 5258, 5259, 5262 and 5263 are not indicated.  

With respect to Diagnostic Code 5257, formal testing for knee laxity and subluxation resulted in the examiner's conclusion that these conditions were not present in the technical sense.  Nevertheless, there was a positive patellar apprehension test on examination, the Veteran has reported a right knee giving way sensation, and he would tape his knee to ensure proper tracking of the patella during the course of leg movement.  This combination may be seen as reasonably analogous to the presence of subluxation and an instability.  Given the absence of pain observed on VA examinations of record, together with a normal gait, it may be concluded any such subluxation and instability would be best characterized as slight.  Accordingly, the Board concludes a separate 10 percent rating for right knee subluxation and instability throughout the appeal period is indicated.  

Conclusion 

Therefore, based upon the foregoing, the Board finds that the assignment of an initial 10 percent disability rating for patellofemoral syndrome of the right knee effective from November 1, 2010 should be granted; however, a disability rating in excess of 10 percent for this service-connected condition is not warranted.  

In addition, the Board finds that with the resolution of reasonable doubt in favor of the Veteran, a separate 10 percent disability rating for symptomatology consistent with slight recurrent subluxation and instability of the Veteran's right knee is warranted, and therefore grants a separate 10 percent disability rating effective November 1, 2010.  


ORDER

Subject to the law and regulations governing the payment of monetary benefits, an initial 10 percent disability rating for right knee patellofemoral syndrome (painful limitation of motion) from November 1, 2010 is granted. 

An initial disability rating in excess of 10 percent for right knee patellofemoral syndrome (painful limitation of motion) from November 1, 2010 is denied. 

Subject to the law and regulations governing the payment of monetary benefits, a separate, 10 percent disability rating for right knee patellofemoral syndrome with subluxation and instability is granted.  




____________________________________________
MICHAEL KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals







Department of Veterans Affairs


